UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-184897 PRICED IN CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6110 Coxswain Crescent Toronto, ON, Canada L5V-2Z8 (Address of principal executive offices) (Zip Code) (418) 263-8112 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of August 12, 2013 Common stock, $.001par value PRICED IN, CORP. QUARTERLY REPORT ON FORM 10-Q June 30, 2013 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 4 Item 4. Controls and Procedures. 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 6 Item 1A. Risk Factors. 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 6 Item 3. Defaults Upon Senior Securities. 6 Item 4. Mine Safety Disclosures. 6 Item 5. Other Information. 6 Item 6. Exhibits. 6 SIGNATURES 7 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Priced In Corp (An Exploration Stage Company) June 30, 2013 (Unaudited) Index Balance Sheets F–1 Statement of Expenses F–2 Statement of Cash Flows F–3 Notes to the Financial Statements F–4 1 Priced In Corp (An Exploration Stage Company) Balance Sheets (Unaudited) ASSETS June 30, September 30, Current Assets Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accrued liabilities $ $ Due to related parties 6 6 Total Current Liabilities Stockholders’ Equity Common stock Authorized: 75,000,000 shares, par value $0.001 5,000,000 share issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ F-1 Priced In Corp (An Exploration Stage Company) Statement of Expenses (Unaudited) Three Months Ended June 30, Three Months Ended June 30, Nine Months Ended June 30, Nine Months Ended June 30, Period from November 23, (Date of Inception) to June 30, Expenses General and administrative $ , Total Operating Expenses Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding F-2 Priced In Corp (An Exploration Stage Company) Statement of Cash Flows (Unaudited) Nine Months Ended June 30, Nine Months Ended June 30, Period from November 23, 2010 (Date of Inception) to June 30, Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Financing Activities Proceeds from issuance of common stock - Due to related parties - ) 6 Net Cash Provided by Financing Activities - Net Increase (Decrease) in Cash ) Cash, Beginning of Period - – Cash, End of Period Supplemental Disclosures Interest paid $
